Reese, J.
While I concur in the final conclusion arrived at in the foregoing opinion, I am compelled to express my-dissent from a part of the argument by which that conclusion is reached.
As to the doctrine quoted from The State v. Stearns, 11 Neb., 104, I have nothing to say, that being now, perhaps, the settled law of this state. Were the question before this court for the first time, I think I should insist upon the rule that the relator must by his writ show.all the facts necessary to entitle him to the peremptory writ, and that the affidavit upon which that writ was founded could not be looked to as a prop or brace to sustain that which the statute says must be the only pleading except the answer. Upon the allegations of that pleading—made so by express statute—I think the relator should stdnd. The alternative writ is his petition. By that and that alone should his case be measured so far as the allegations or statements of fact are concerned. But this court having held otherwise, by a written opinion in which the merits of a case were passed upon, I do not propose further discussion of the question.
In my opinion the rules of practice in mandamus cases should be the same as in other cases, except in so far as they are changed by statute; and that the section of the statute (653, civil code) quoted in the foregoing opinion, must be construed in connection with section 89 of the same code. This section provides that, “The pleadings 'are the written statements by the parties of the facts constituting their respective claims and defenses.” By reference to section 653 we find that “no other pleading or *67written allegation is allowed than the writ and answer.” By this language we are forced to the conclusion that the word “pleading,” in this section, refers to the allegations of fact in the sense in which the word is used in section 89; that the purpose of the statute was and is to limit the pleadings by which the issues of fact are formed to the two named; that the writ should take the-place of the petition and be subject to amendment “in the same manner” as the petition in a civil action, and that the answer should be subject to the same rule. In my view, the office of a demurrer being for the purpose of testing other pleadings rather than that of a pleading itself, it was not thought of or contemplated by the legislature in the adoption of the section above quoted. It cannot be held to be a “ written allegation” in the sense used in the section. The statute, referring to the writ and answer, says: “These are the pleadings in the case, and have the same effect and are to be construed and may be amended in the same manner as pleadings in a civil action; and the issues thereby joined must be tried, and the further proceedings thereon had in the same manner as in a civil action.” In my opinion this section refers alone to the formation of issues of fact.
The legislature by the adoption of the present law sought to simplify as much as possible the proceeding which had formerly been held to be the special property, the high prerogative, of the king. To my mind it has succeeded. The proceeding by mandamus now.stands substantially upon the same plane as other cases. If the writ does not state facts sufficient to entitle the relator to the remedy sought it should be demurred to, and the question of its adequacy decided before proceeding further. If the writ is found to be sufficient, then issues of fact can be formed by filing an answer, “and the issues thereby joined must be tried * * * * in the same manner as in a civil action.”
I cite the following authorities which,' I think, support *68the views herein expressed: The State, ex rel. Ayres, v. Stockwell. 7 Kan., 98. The State, ex rel. The A., T. & S. F. R. R. Co., v. The County Comrs. of Jefferson County, 11 Id., 67. High on Ex. Leg. Rem., § 451.